PER CURIAM:
Keithroy Noel Clarke appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. United States v. Clarke, No. 2:97-cr-00166-RBS-4 (E.D.Va. filed July 31, 2008; entered Aug. 1, 2008). We dispense with oral argument as the facts and legal contentions are adequately presented in the materials before the court and oral argument would not aid the decisional process.

AFFIRMED.